Case 1:21-mj-00010-STV Document 8 Filed 01/22/21 USDC Colorado Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO


Criminal Case No. 21-mj-00010-STV

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1.     ROBERT GIESWEIN,

       Defendant.




                                   ORDER OF DETENTION




       THIS MATTER came before the Court for a detention hearing on January 22, 2021.

       The government is requesting detention in this case. The defendant contested detention.

Both sides offered argument beyond the contents of the bail report. In making my findings of

fact, I have taken judicial notice of the information set forth in the court docket of proceedings and

the Pretrial Services Report.

       In order to sustain a motion for detention, the government must establish that there is no

condition or combination of conditions which could be imposed in connection with pretrial release

that would reasonably assure (a) the appearance of the defendant as required or (b) the safety of

any other person or the community.         18 U.S.C. ' 3142(b).      The former element must be



                                                  1
Case 1:21-mj-00010-STV Document 8 Filed 01/22/21 USDC Colorado Page 2 of 4




established by a preponderance of the evidence, and the latter requires proof by clear and

convincing evidence.

       The Bail Reform Act establishes the following factors to be considered in determining

whether there are conditions of release that will reasonably assure the appearance of the defendant

and the safety of the community:

               (1)     The nature and circumstances of the offense charged, including whether the
               offense is a crime of violence, a violation of section 1591, a Federal crime of
               terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
               or destructive device;

               (2)     the weight of the evidence against the person;

               (3)     the history and characteristics of the person includingB

                       (A)    the person=s character, physical and mental
                       condition, family ties, employment, financial
                       resources, length of residence in the community,
                       community ties, past conduct, history relating to
                       drug and alcohol abuse, criminal history, and record
                       concerning appearance at court proceedings; and

                       (B)      whether at the time of the current offense or
                       arrest, the person was on probation, on parole, or on
                       other release pending trial, sentencing, appeal, or
                       completion of sentence for an offense under Federal,
                       State, or local law; and

               (4)  the nature and seriousness of the danger to any person or the
               community that would be posed by the person=s release.

18 U.S.C. ' 3142(g).

       Weighing the factors set out in the Bail Reform Act, I find the following: The defendant is

charged with assault on a federal officer, destruction of government property and aiding and


                                                 2
Case 1:21-mj-00010-STV Document 8 Filed 01/22/21 USDC Colorado Page 3 of 4




abetting the same, obstruction of an official proceeding, accessing a restricted building or grounds,

and violent entry or disorderly conduct. The actions arise out of the defendant’s participation in

the January 6, 2021, riot at the United States Capitol. Photographs from the day show the

defendant dressed in paramilitary gear with a reinforced military vest and an army style helmet.

He is seen holding a baseball bat and an aerosol spray. Photographs show the defendant spraying

that aerosol can—suspected to be either bear spray or mace—at an officer. He is also seen

picking up and shoving the barrier to the Capitol building. He is further seen appearing to

encourage others to break a window to the Capitol building. That window was broken and rioters

gained access to the Capitol through that window. The defendant is then photographed inside the

building.

       Given the photographic evidence, the evidence against the defendant appears strong. The

defendant’s attire and the fact that he armed himself with a baseball bat and mace demonstrate that

he was preparing for a battle, as opposed to someone who came to peacefully protest and then

became caught up in the emotions of the day. Based on these facts, I find that there are no

conditions or combination of conditions that I can impose to assure the safety of the community.

Accordingly,

       IT IS HEREBY ORDERED that the defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal; and



                                                 3
Case 1:21-mj-00010-STV Document 8 Filed 01/22/21 USDC Colorado Page 4 of 4




       IT IS FURTHER ORDERED that the defendant is to be afforded a reasonable opportunity

to consult confidentially with defense counsel; and

       IT IS FURTHER ORDERED that upon order of this Court or on request of an attorney for

the United States of America, the person in charge of the corrections facility shall deliver

defendant to the United States Marshal for the purpose of an appearance in connection with this

proceeding.

DATED: January 22, 2021                               BY THE COURT:

                                                      s/ Scott T. Varholak
                                                      United States Magistrate Judge




                                                4
